Title: To James Madison from James Dinsmore, 16 May 1809
From: Dinsmore, James
To: Madison, James


Sir
Montpeleir May 16th 1809
I received by Sundays Mail your favour of the 12th inst. and Shall accordingly accommodate our work to the present height of the Ceiling.
We yesterday Made a general examination of the Chimneys and find that it would not be prudent (if practicable) to Attempt any alteration in the Chimneys without takeing them down from the begining of the Shaft, the Shaft I beleive May be Saved: it is yet uncertain whether it will be absolutely necessary to disturb the partition between the upper rooms. Mrs Madison had her upper room cleared out before the receipt of your letter & is perfectly Satisfied that the alteration in the Chimneys should be Made at this time, doing it now would enable us to get the room ready after your leaveing here in Sepr in time to have it plaistered before the Cold weather Set in; which I am affraid Could not be done if they are defered untill that time. Should you Conclude not to touch the Chimneys at this time all we Can do will be to take away the partition. Should you direct to go on with them we will require access into the upper front room & into the garrett every thing in them Shall be taken the utmost Care of. Mr Chisholme desires Me to Mention that he has nearly done under pinning the front wall & wishes to know if you intended that the back one Should be done also I beleive it is full as bad if not worse than the other—yours with the utmost respect
Jas. Dinsmore
